

117 HR 4465 IH: Federally Funded Research and Technology Development Protection Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4465IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Lynch (for himself and Ms. Foxx) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo enhance transparency and accountability measures in Federal grantmaking to safeguard federally funded research and technology development, and for other purposes.1.Short titleThis Act may be cited as the Federally Funded Research and Technology Development Protection Act.2.Enhanced safeguards against foreign procurement of federally funded research and technology development(a)Enhanced review requiredNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall—(1)require that any agency that makes a Federal grant maintains compliance operations to guard against malign foreign talent recruitment programs; and(2)prescribe standardized disclosure and accountability measures to support such compliance operations.(b)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)Malign foreign talent recruitment programThe term malign foreign talent recruitment program means an effort directly or indirectly organized, managed, or funded by a foreign government to recruit any individual or public or private entity (regardless of citizenship, national origin, or primary headquarters) engaged in research funded directly or indirectly by a Federal agency to share information with, or otherwise act on behalf of, such foreign government.